EXAMINER’S COMMENT

 Examiner submits that claims 8-14 and 15-20 will be allowed once filed in separate DIV applications.  
Applicant’s election of 1-7 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement through comparing and contrasting the specific features between 1 and 8, 8 and 15, and 1 and 15, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Applicant fails to cite the specific claimed features amongst all three groups which Applicant believes to be overlapping amongst all groups, and why all process claims should be examined in the same application.  Examiner is maintaining that all three groups recite distinct processes.  Claim 1 recites “consecutive transmission occasions and “transmitting, via a second transmission occasion of the consecutive transmission occasions and based on the uplink radio resource not overlapping with the second transmission occasion, a second RV for the transport block,” which are silent in claims 8 and 15.  Claim 8 recites “second transmission occasion associated with a second RV for the transport block,” and “transmitting, via the second transmission occasion and based on the uplink radio resource not overlapping with the second transmission occasion, the first RV for the transport block,” which are silent in claims 1 and 15.  Furthermore, claim 15 recites two cancellations “cancelling: a first transmission of the first RV for the transport block via the first transmission occasion, and a second transmission of the second RV for the transport block via the second transmission 

This application is in condition for allowance except for the presence of claims 8-20 non-elected without traverse.  Accordingly, claims 8-20 been cancelled.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

       8-20.  (Cancelled)


Allowable Subject Matter
	Claims 1-7 are allowed.

Closest references found:
("20180279376"|"20190165984")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
configuration parameters indicating a redundancy version (RV) sequence associated with a configured grant for transmission of a transport block; determining, based on the RV 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.

/ANKUR JAIN/           Primary Examiner, Art Unit 2649